                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


ANGELA STUDDARD, individually and as            )
lawful wife, next of kin, administrator ad      )
litem, and personal representative for          )
EDMOND STUDDARD, Deceased, and                  )
Estate of Edmond Studdard,                      )
                                                )
             Plaintiff,                         )
                                                )
v.                                              )     Civil Action No.
                                                )     2:17-cv-02517
SHELBY COUNTY, TENNESSEE;                       )     Jury Demanded
SHERIFF WILLIAM OLDHAM, in his                  )
capacity as Sheriff of Shelby County,           )
Tennessee; SHELBY COUNTY SHERIFF’S              )
OFFICE; ERIN J. SHEPHERD, individually          )
and as employee or agent of Shelby County,      )
Tennessee; and TERRY I. REED, individually      )
and as employee or agent of Shelby County,      )
Tennessee,                                      )
                                                )
             Defendants.                        )
______________________________________________________________________________

    DEFENDANTS ERIN SHEPHERD AND TERRY REED’S COMBINED
    MOTION AND SUPPORTING MEMORANDUM TO CONTINUE STAY
   PENDING RULING FROM THE UNITED STATES SUPREME COURT
 ____________________________________________________________________________

      Defendants Erin Shepherd and Terry Reed (hereinafter, “Defendants”) move

the Court to continue the stay in this case pending the outcome of their Petition for

Writ of Certiorari to the U.S. Supreme Court regarding qualified immunity. In

support of this Motion, Defendants state as follows:
                          Facts and Procedural History

1.    Defendants Reed and Shepherd filed a Motion for Summary Judgment on

August 31, 2018, asserting in relevant part that they are entitled to qualified

immunity. (ECF 89). Shelby County filed a separate Motion for Summary Judgment

the same day. (ECF 90).

2.    The Court granted Shelby County’s Motion, but denied Defendants Reed and

Shepherd’s Motion on January 22, 2019. (ECF 153).

3.    On January 25, 2019, Defendants Reed and Shepherd filed a Notice of Appeal

to the Sixth Circuit Court of Appeals, (ECF 157), where they again asserted qualified

immunity.

4.    Reed and Shepherd also filed a Motion to Stay pending a ruling on appeal

regarding qualified immunity, which Plaintiff opposed. (ECF 155; see also ECF 156,

158, 159, 160, 162, 164, 165, 166, 169, 170).

5.    The Magistrate Judge1 entered an order deferring ruling on the Motion, ruling

in part that Reed and Shepherd had failed to identify specific legal grounds which

they intended to address on appeal. (ECF 166, PageID 2691).

6.    Thus, in subsequent briefing, Reed and Shepherd clarified the specific legal

grounds they intended to challenge. (ECF 169-1).

7.    The District Judge then granted the stay, ruling that because the Defendants

later specified the “legal basis for appeal of a denial of qualified immunity, the Motion




1Pursuant to Administrative Order No. 2019-02, all non-dispositive motions at that time
were referred to the assigned Magistrate Judge. (ECF 166, PageID 2688 n.1).

                                           2
to Stay is GRANTED. This matter is STAYED in its entirety pending resolution of

the interlocutory appeal.” (ECF 178, PageID 2823).

8.       On appeal, the Sixth Circuit allowed briefing and oral argument and, although

it ultimately affirmed the District Court’s ruling, it did so based on different legal

grounds than those addressed in the District Court’s summary judgment order.

Compare ECF 153 with Studdard v. Shelby Cty., Tennessee, 934 F.3d 478 (6th Cir.

2019).

9.       Thereafter, Reed and Shepherd timely filed a Petition for a Writ of Certiorari

with the United States Supreme Court on November 8, 2019. (ECF 181)(docketed as

Supreme Court Case No. 19-609) (copy attached).

10.      Pursuant to the Supreme Court Rules, Plaintiff has until December 12, 2019

to either file a Response in opposition to the Petition, or to elect not to.

11.      In Reed and Shepherd’s Petition, like in their interlocutory appeal to the Sixth

Circuit, they raise specific, purely legal issues that are appropriate for interlocutory

review based on qualified immunity. These include whether an officer’s mistaken

perception of distance against a knife-wielding suspect is a basis for qualified

immunity in light of the Court’s recognition that mistakes of fact can, in some

circumstances, entitle officers to qualified immunity. See Saucier v. Katz, 533 U.S.

194, 206 (2001); Groh v. Ramirez, 540 U.S. 551, 566-67 (2004) (Kennedy, J.

dissenting). They also ask the Court to add clarity to the often-debated question of

what level of factual specificity is necessary for case precedent to squarely govern the

question of qualified immunity in a given factual scenario. In this case specifically,



                                             3
the Sixth Circuit relied on a single case to find that Reed and Shepherd’s conduct was

clearly established—Sova v. City of Mt. Pleasant, 142 F.3d 898 (6th Cir. 1998)—but

Reed and Shepherd argue that the Sixth Circuit applied the case law too broadly.2

                                  Law and Argument

12.    Qualified immunity is not only immunity from liability but also immunity from

suit. Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). The immunity is “effectively lost”

if a case goes to trial. Id.

13.    A defendant’s interlocutory appeal of a qualified immunity decision generally

divests the district court of jurisdiction and stays the proceedings. Dickerson v.

McClellan, 37 F.3d 251, 252 (6th Cir. 1994) (citing Mitchell, 472 U.S. at 522).

14.    Reed and Shepherd of course are aware that the Supreme Court’s rulings on

Petitions for Writs of Certiorari are discretionary, and that the majority of such

Petitions are denied. However, they have provided sound legal bases to seek review

of the Sixth Circuit’s ruling; moreover, the Court has granted Petitions recently in

qualified immunity cases similar to this one. See Kisela v. Hughes, 138 S. Ct. 1148

(2018); White v. Pauly, 137 S. Ct. 548 (2017).

15.    Should the Supreme Court find that Reed and Shepherd are entitled to

qualified immunity, that immunity would be effectively lost if they first must go to

trial. The incident at issue in this case was traumatic for all involved and, if the

Court finds that Reed and Shepherd are entitled to qualified immunity, they should



2“Whether a right was clearly established is a question of law.” Barrow v. City of Hillview,
Kentucky, No. 3:14-CV-00219-CRS, 2017 WL 6396136, at *3 (W.D. Ky. Dec. 14, 2017) (citing
Dickerson v. McClellan, 101 F.3d 1151, 1156-57 (6th Cir. 1996)).

                                             4
not be forced to proceed through a trial reliving the matter when qualified immunity

is designed to protect against just that.

16.   Thus, Reed and Shepherd request that the Court continue to stay the case

pending a ruling from the Supreme Court on their Petition.



                                        Respectfully submitted,

                                        /s/ E. Lee Whitwell
                                        JOHN MARSHALL JONES (#13289)
                                        johnm.jones@shelbycountytn.gov
                                        E. LEE WHITWELL (#33622)
                                        lee.whitwell@shelbycountytn.gov
                                        SHELBY COUNTY ATTORNEY’S OFFICE
                                        160 North Main Street, Suite 950
                                        Memphis, TN 38103
                                        (901) 222-2100

                                        Attorneys for Defendants



                              Certificate of Consultation

      Undersigned counsel for Defendants Reed and Shepherd, pursuant to Local
Rule 7.2(a)(1)(B), certifies as follows:
      On December 5, 2019, I consulted via email with Plaintiff’s counsel—Daniel
Seward—regarding the Motion for Stay. Plaintiff’s counsel advised that he does not
consent to the relief sought.

                                        /s/ E. Lee Whitwell




                                 Certificate of Service

      I certify that the foregoing is being filed via the Court’s ECF system this 11th
day of December, 2019, for service on all persons registered in connection with this


                                            5
case including:

Daniel A. Seward, Esq.
4510 Chickasaw Road
Memphis, TN 38117

Attorney for Plaintiff

                         /s/ E. Lee Whitwell




                           6
